                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OPERATING ENGINEERS' HEALTH                       Case No. 4:17-cv-02365-KAW
                                         AND WELFARE TRUST FUND FOR
                                   8     NORTHERN CALIFORNIA, et al.,                      ORDER GRANTING MOTION FOR
                                                                                           SANCTIONS
                                   9                    Plaintiffs,
                                                                                           Re: Dkt. No. 56
                                  10             v.

                                  11     CENTRAL VALLEY CONSTRUCTION,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On August 27, 2019, Plaintiffs Operating Engineers’ Health and Wealth Trust Fund, et al.

                                  15   filed a motion for sanctions against Defendant Central Valley Construction for failure to comply

                                  16   with Federal Rule of Civil Procedure 37.

                                  17          On December 5, 2019, the Court held a hearing, and after careful consideration of the

                                  18   parties’ arguments and the applicable legal authority, for the reasons set forth below, GRANTS

                                  19   Plaintiffs’ motion for sanctions.

                                  20                                        I.    BACKGROUND
                                  21          On April 26, 2017, Plaintiffs filed this ERISA action to compel Defendant to comply with

                                  22   an audit of its payroll records for the period from October 29, 2014 through the date of inspection.

                                  23   Defendant retained Counsel David C. Johnston and filed an answer to the complaint on May 25,

                                  24   2017. (Dkt. No. 8.)

                                  25          On July 17, 2017, the Court issued an order referring this case to mediation. (Dkt. No. 14.)

                                  26   On August 28, 2017, the parties participated in a pre-mediation conference call with mediator

                                  27   Geoffrey White, during which the participants concluded that a mediation date would be set after

                                  28   the parities had a further opportunity to meet and confer. (See Decl. of Michele R. Stafford,
                                   1   “Stafford Decl.,” Dkt. No. 58 ¶¶ 3-5.) Thereafter, Defendant contacted Plaintiffs’ Auditor and

                                   2   scheduled an audit appointment for October 26, 2017. (Stafford Decl. ¶ 6.) Defendant provided

                                   3   Plaintiffs’ Auditor with some of the documentation that was necessary to conduct the audit. Id.

                                   4            Plaintiffs requested additional documentation that the auditors advised was necessary to

                                   5   complete the audit. (Stafford Decl. ¶ 7.) Specifically, Plaintiffs allege that the Defendant has

                                   6   failed to provide its cash disbursements journal (or equivalent records) to Plaintiffs’ Auditor. Id.

                                   7   Plaintiffs’ counsel has detailed to Defendant’s counsel what equivalent alternative documents can

                                   8   be provided. Id.

                                   9            On or about May 22, 2018, Plaintiffs propounded discovery on Defendant. (Stafford Decl.

                                  10   ¶ 8). The discovery requested information that would ordinarily be disclosed by an employer’s

                                  11   cash disbursements journal. Id. No response to the discovery was received. Id. As such, Plaintiffs

                                  12   sent a detailed meet and confer letter to Mr. Johnston on or about August 2, 2018. (Stafford Decl.
Northern District of California
 United States District Court




                                  13   ¶ 9.) The discovery responses remain outstanding, and no additional information has been

                                  14   produced by Defendant. Id. In response to the meet and confer letter, Mr. Johnston responded that

                                  15   he would “forward the letter to his client.” Id. Plaintiffs also demanded that Mr. Johnston provide

                                  16   his availability for a meet and confer telephone conference pursuant to Judge Westmore’s

                                  17   Standing Order. Id. No availability was provided. Id.

                                  18            Plaintiffs then demanded that a meet and confer take place telephonically in October 2018.

                                  19   (Stafford Decl. ¶ 10.) The meet and confer call occurred, and Mr. Johnston stated that he would

                                  20   work with his client to attempt to provide responses to the outstanding discovery. Id. Plaintiffs

                                  21   agreed to give Mr. Johnston additional time, but stated that a joint discovery letter brief would

                                  22   need to be filed if Defendant did not respond to the propounded discovery. Id.

                                  23            A joint discovery letter was filed on December 11, 2018. (Dkt. No. 33.) On December 20,

                                  24   2018, the Court issued an order requiring that Defendant produce responses by January 10, 2019.1

                                  25   (Dkt. No. 38; Stafford Decl. ¶ 11.)

                                  26            On March 12, 2019, the parties filed a joint request to continue the case management

                                  27

                                  28   1
                                           The order erroneously stated that compliance was to occur in 2018 rather than in 2019.
                                                                                         2
                                   1   conference set for March 19, 2019. (Dkt. No. 40; Stafford Decl. ¶ 12). Mr. Johnston alleged that

                                   2   Defendant provided hundreds of pages of bank statements and paid checks to Plaintiffs’ counsel to

                                   3   be delivered to the Auditor and that Defendant is/was gathering additional documents requested by

                                   4   the audit. (Dkt. No. 40 at 3.) Mr. Johnston further noted that he has been out of his office due to

                                   5   the serious medical condition of his wife and assisting his brother in a regimen of chemotherapy

                                   6   and radiation for Stage 4 esophageal cancer. Id. As a result, Judge Westmore continued the March

                                   7   19, 2019 Case Management Conference and ordered Defendant to provide its discovery responses

                                   8   and produce all responsive documents within 21 days of the March 13, 2019 order. (Dkt. No. 41 at

                                   9   4.) Defendant again failed to provide any discovery responses and produce responsive documents

                                  10   by the April 3, 2019 deadline, and, to date, has not done so. (Stafford Decl. ¶ 13.)

                                  11          On June 14, 2019, Plaintiffs filed a motion for sanctions. (Dkt. No. 43.) Defendant did not

                                  12   file an opposition or statement of non-opposition. On July 3, 2019, the Court issued an order to
Northern District of California
 United States District Court




                                  13   show cause requiring Defendant to file an opposition or statement of non-opposition, and to file a

                                  14   response to the order to show cause explaining why it did not file a timely opposition. (Dkt. No.

                                  15   50.) Defendant failed to file an opposition, and did not file a response to the order to show cause.

                                  16          On July 17, 2019, the Court denied Plaintiffs’ motion for sanctions on grounds that

                                  17   Plaintiffs’ declaration did not attempt to itemize the attorneys’ fees or justify the claimed hourly

                                  18   rates. (Dkt. No. 52.)

                                  19          On August 27, 2019, Plaintiffs filed a motion for sanctions based on Defendant’s failure to

                                  20   comply with three prior court orders. (Pls.’ Mot., Dkt. No. 56.)

                                  21          Also on August 27, 2019, the Court held a case management conference, where Defendant

                                  22   did not appear. On August 29, 2019, the Court issued an order to show cause to defense counsel,

                                  23   David Johnston, to respond by no later than September 9, 2019, why he should not pay monetary

                                  24   sanctions in the amount of $500 for his failure to appear at the case management conference. (Dkt.

                                  25   No. 62.) Mr. Johnston was also ordered to address whether he was able to provide continued

                                  26   representation given the personal hardships that he was experiencing. Id. at 1. Mr. Johnston did

                                  27   not file a response to the order to show cause. (See Dkt. No. 63 at 1.)

                                  28          Defendant did not file a timely opposition to the motion for sanctions, so the Court issued a
                                                                                         3
                                   1   second order to show cause to Mr. Johnston on September 30, 2019 directing him

                                   2                    1) to file an opposition or statement of non-opposition to the
                                                        pending motion [for sanctions], and
                                   3
                                                        2) to file a response to this second order to show cause explaining
                                   4                    why the opposition was not timely filed, why the motion for
                                                        sanctions should not be granted as unopposed and sanctions be paid
                                   5                    by him personally instead of by his client, why the Court should not
                                                        impose sanctions of $1000.00 on him personally for failing to
                                   6                    appear at the case management conference, and whether he is able to
                                                        continue representing his client.
                                   7

                                   8   (Dkt. No. 63.) The Court acknowledged that “personal obligations can negatively impact an

                                   9   attorney’s ability to manage their case load[,]” but that “does not relieve the attorney of their

                                  10   responsibility of keeping the court, opposing counsel, and their client informed of the

                                  11   circumstances, and may require that counsel withdraw from representation rather than abandon

                                  12   their client.” Id. at 2.
Northern District of California
 United States District Court




                                  13           On October 15, 2019, Defendant filed its opposition to the motion for sanctions, in which

                                  14   defense counsel represented that he expects to serve full and complete responses, without

                                  15   objection, by the November 7, 2019 hearing date. (See Def.’s Opp’n, Dkt. No. 65 at 2:5-7.) On

                                  16   October 22, 2019, Plaintiff filed a reply. (Pls.’ Reply, Dkt. No. 68.)

                                  17           On November 4, 2019, the Court continued the hearing date, and ordered the parties to

                                  18   meet and confer and file a joint status report on or before November 18, 2019 to inform the Court

                                  19   regarding the status of the promised production. (Dkt. No. 69.)

                                  20           On November 18, 2019, the parties filed a joint status report to inform the Court that the

                                  21   discovery has not been produced due to Mr. Johnston’s familial obligations and his own health

                                  22   issues, and that Defendant will be moving forward with new counsel. (11/18/19 Joint Status

                                  23   Report, Dkt. No. 70 at 1-2.)

                                  24                                      II.    LEGAL STANDARD

                                  25           Federal Rule of Civil Procedure 37 allows the court to sanction a party that fails to obey a

                                  26   discovery order by:

                                  27                    (i) directing that the matters embraced in the order or other
                                                        designated facts be taken as established for purposes of the action,
                                  28                    as the prevailing party claims;
                                                                                          4
                                   1                  (ii) prohibiting the disobedient party from supporting or opposing
                                                      designated claims or defenses, or from introducing designated
                                   2                  matters in evidence;
                                   3                  (iii) striking pleadings in whole or in part;
                                   4                  (iv) staying further proceedings until the order is obeyed;
                                   5                  (v) dismissing the action or proceeding in whole or in part;
                                   6                  (vi) rendering a default judgment against the disobedient party; or
                                   7                  (vii) treating as contempt of court the failure to obey any order
                                                      except an order to submit to a physical or mental examination.
                                   8

                                   9   Fed. R. Civ. P. 37(b)(2)(A).

                                  10          A district court “has great latitude in imposing sanctions for discovery abuse.” Dahl v. City

                                  11   of Huntington Beach, 84 F.3d 363, 367 (9th Cir. 1996); Sloan v. Oakland Police Dep't, 2005 WL

                                  12   8156878, at *3 (N.D. Cal. July 26, 2005) (“As indicated by the clear language of Rule 37, the
Northern District of California
 United States District Court




                                  13   above-listed orders are not intended to constitute an exhaustive list of the orders a judge may issue

                                  14   as sanctions.”). However, any such sanction must be “just” in light of the particular circumstances

                                  15   of the case. Ins. Corp. of Ireland v. Compagnie des Bauxites, 456 U.S. 694, 707 (1982).

                                  16          When choosing among possible sanctions, the Court should consider a sanction designed

                                  17   to: (1) penalize those whose conduct may be deemed to warrant such a sanction; (2) deter parties

                                  18   from engaging in the sanctioned conduct; (3) place the risk of an erroneous judgment on the party

                                  19   who wrongfully created the risk; and (4) restore a prejudiced party to the same position he or she

                                  20   would have been in absent the wrongdoing. See Nat'l Hockey League v. Metro. Hockey Club, Inc.,

                                  21   427 U.S. 639, 643 (1976); Wyle v. R.J. Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir. 1983).

                                  22          Rule 37 mandates the imposition of monetary sanctions on a party that fails to obey a

                                  23   discovery order, by requiring that the offending party “pay the reasonable expenses, including

                                  24   attorney’s fees, caused by the failure, unless the failure was substantially justified or other

                                  25   circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C); Leon v. IDX Sys.

                                  26   Corp., 464 F.3d 951, 958 (9th Cir. 2006) (citation and internal quotation marks omitted).

                                  27   “Willfulness, fault, or bad faith is not required for the imposition of monetary sanctions under

                                  28   Rule 37(b)(2).” In re NCAA Student-Athlete Name & Likeness Licensing Litig., 2012 WL
                                                                                          5
                                   1   5372477, at *6 (N.D. Cal. Oct. 30, 2012).

                                   2                                         III.    DISCUSSION
                                   3          A.     Motion for Sanctions
                                   4                i.     Sanctions are appropriate
                                   5           Plaintiffs move for an award of sanctions under Rule 37 on the grounds that Defendant has

                                   6   failed to comply with three court orders requiring that responsive documents be produced. (See

                                   7   Pls.’ Mot. at 7.)

                                   8           In opposition, Defendant apologized to the Court for the delay, and stated that Mr.

                                   9   Johnston “expect[ed] to have full and complete responses, without objections, to the discovery

                                  10   responses signed and served on Plaintiffs’ counsel” by November 7, 2019. (Def.’s Opp’n at 2.)

                                  11   This did not occur. (11/18/19 Joint Status Report at 1-2.) Defendant then attempts to argue the

                                  12   merits of the case, including that this case would not be in federal court if it did not involve a labor
Northern District of California
 United States District Court




                                  13   union. (Def.’s Opp’n at 3.) These arguments are irrelevant to the instant motion, which addresses

                                  14   Defendant’s abject failure to comply with its discovery obligations.

                                  15           The Court first ordered that Defendant provide responsive documents by January 10, 2019,

                                  16   so this discovery has been delinquent for almost one year. Mr. Johnston has been given multiple

                                  17   opportunities to provide these documents, and he has been unable to comply with multiple court

                                  18   orders mandating that production. That Mr. Johnston has experienced personal hardships over the

                                  19   past year and a half does not justify his noncompliance nor render an award of attorney’s fees and

                                  20   costs unjust under Rule 37.

                                  21           As a result, Plaintiffs’ motion for sanctions is GRANTED.

                                  22               ii.     Amount of Attorneys’ Fees and Costs
                                  23           In making the motion, Plaintiffs seek $7,390.39 in attorneys’ fees and costs incurred in

                                  24   their attempts to obtain responses to discovery since August 2, 2018, as well as the preparation of

                                  25   the instant motion for sanctions. (Pls.’ Mot. at 10; Stafford Decl. ¶¶ 19-22.)

                                  26           Defendant only objects to the amount of sanctions requested, because it is “far more than

                                  27   could ever be in issue in the case in chief and are[,] therefore[,] unreasonable. (Def.’s Opp’n at 2.)

                                  28   Defendant does not provide any legal authority in support of its position that the amount of
                                                                                          6
                                   1   sanctions for failure to comply with discovery needs to be related to the potential recovery should

                                   2   Plaintiffs prevail in their lawsuit.

                                   3            In reply, Plaintiffs contend that this is a misrepresentation, because Plaintiffs’ Auditors

                                   4   have already identified $46,508.04 in unpaid contributions, and that amount may increase

                                   5   depending on the information that has been withheld. (Pls.’ Reply at 3.)

                                   6                     a. Attorneys’ Fees
                                   7            Plaintiffs seek an award of $6,986.50 in attorneys’ fees for 34.3 hours of work. (Pls.’ Mot.

                                   8   at 10.) Plaintiffs submitted a declaration detailing time spent seeking the discovery at issue, as

                                   9   well as the time spent on the instant motion for sanctions. (Stafford Decl. ¶¶ 18-20.) The fees

                                  10   were incurred as follows:
                                        Attorney Fees
                                  11
                                        Name                     Hours                       Rate                     Amount
                                  12    George R. Nemiroff       9.5                         $230                     $2,185.00
Northern District of California




                                        Matthew P. Minser        10.3                        $230                     $2,369.00
 United States District Court




                                  13    Luz E. Mendoza           5.0                         $230                     $1,150.00
                                                                                              Attorney Fees Total:    $5,704.00
                                  14       Paralegal Fees
                                  15       Name                    Hours                     Rate                     Amount
                                           Alicia Wood             4.4                       $135                     $594.00
                                  16       Nargis Shaghasi         5.1                       $135                     $688.50
                                                                                               Paralegal Fees Total   $1,282.50
                                  17                                                                        Total:    $6,986.50
                                  18   See ids.
                                  19            The Court finds that the number of hours spent is reasonable with the exception of Mr.
                                  20   Minser’s time spent on the first motion for sanctions, which was denied for failure to provide
                                  21   billing records. As a result, the Court deducts five hours of Mr. Minser’s time or $1,150.00. The
                                  22   Court finds that the requested billing rates of $230 for attorneys2 and $135 for paralegals are well
                                  23   within the range that courts have approved in similar cases. See Bd. of Trs. of the Boilermaker
                                  24   Vacation Trust v. Skelly, Inc., 389 F. Supp. 2d 1222, 1227-28 (N.D. Cal. 2005) (finding hourly
                                  25   rates of $210 and $345 to be reasonable).
                                  26            Accordingly, the Court awards $5,836.50 in attorneys’ fees to Plaintiffs in connection with
                                  27

                                  28
                                       2
                                        The Court notes that Plaintiffs are not attempting to recover any attorneys’ fees for work
                                       performed by Michelle Stafford.
                                                                                         7
                                   1   this motion.

                                   2                      b. Costs
                                   3          Plaintiffs seek an award of $403.89 in costs. (Pls.’ Mot. at 10.) Plaintiffs claim that the

                                   4   costs incurred include the filing fee for the complaint, service of summons, courtesy copy

                                   5   delivery, and Lexis research. (Stafford Decl. ¶ 22.) The court filing fee alone is $400.00, so the

                                   6   Court assumes that the assertion that the costs incurred include the case filing fee and service of

                                   7   the summons and complaint was in error. After the hearing, Plaintiffs filed a supplemental

                                   8   declaration that clarified that the costs were for Lexis research and courtesy copy delivery. (Decl.

                                   9   of Luz E. Mendoza, Dkt. No. 72 ¶ 3.)

                                  10          Thus, the Court finds the $403.89 in costs to be reasonable, and awards Plaintiffs that

                                  11   amount in connection with this motion.

                                  12               iii.   Who should pay the sanctions.
Northern District of California
 United States District Court




                                  13          Mr. Johnston did not address whether he should be required to personally pay the sanctions

                                  14   rather than his client, as required by the Court’s September 30, 2019 order. (Dkt. No. 63 at 2.)

                                  15   Instead, Mr. Johnston’s response to the second order to show cause was replete with excuses

                                  16   pertaining to how his law practice is run3 and his personal hardships. (See Dkt. No. 64 at 2-4.)

                                  17          At the hearing, Mr. Johnston took responsibility for his failure to produce the documents

                                  18   and delay the discovery of responsive information for more than one year, and agreed that he

                                  19   should be personally responsible for paying the award.

                                  20          Accordingly, Mr. Johnston is ordered to personally pay the sanctions award, and may not

                                  21   pass on any of the expense to Defendant.

                                  22          B.      Order to Show Cause
                                  23          Finally, the September 30, 2019 order to show cause ordered Mr. Johnston to explain “why

                                  24   the Court should not impose sanctions of $1000.00 on him personally for failing to appear at the

                                  25   case management conference, and whether he is able to continue representing his client.” (Dkt.

                                  26
                                  27   3
                                        That Mr. Johnston relies on his part-time secretary to open his mail and calendar his deadlines to
                                  28   his detriment, does not relieve him of the Court’s electronic filing requirement contained in Civil
                                       Local Rule 5-1.
                                                                                         8
                                   1   No. 63.) In his response, Mr. Johnston explained that he failed to appear at the August 27, 2019

                                   2   case management conference, because it was not properly calendared, because he did not email the

                                   3   notice to his part-time secretary. (Dkt. No. 64 at 2.) Mr. Johnston did not address whether the

                                   4   Court should impose sanctions for his failure to appear nor did not he explain why he failed to

                                   5   respond to the first order to show cause. Mr. Johnston is solely responsible for representing his

                                   6   client, appearing at all scheduled hearings, and otherwise complying with court orders, and the

                                   7   myriad of excuses cited are not sufficient to preclude the imposition of sanctions.

                                   8           Notwithstanding, given that Mr. Johnston has found new counsel for his client, and he

                                   9   expects to have a substitution of counsel filed by the end of the month. Thus, the Court declines to

                                  10   impose sanctions for his failure to appear and DISCHARGES the order to show cause.

                                  11                                         IV.    CONCLUSION
                                  12           In light of the foregoing, the Court GRANTS Plaintiffs’ motion for sanctions in the amount
Northern District of California
 United States District Court




                                  13   of $6,240.39. Attorney David C. Johnston shall pay the award personally, and is not permitted to

                                  14   pass on the costs to Defendant, who bore no responsibility for Mr. Johnston’s conduct. Sanctions

                                  15   shall be paid directly to Plaintiffs within 60 days of this order.

                                  16           Additionally, Defendant shall produce the documents as previously ordered within 30 days

                                  17   of this order.

                                  18           Finally, the September 30, 2019 order to show is DISCHARGED.

                                  19           IT IS SO ORDERED.

                                  20   Dated: December 9, 2019
                                                                                              __________________________________
                                  21                                                          KANDIS A. WESTMORE
                                  22                                                          United States Magistrate Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          9
